 

OFFICE LEASE

 

THIS OFFICE LEASE is entered into this 6th day of March, 2013, by and between
FIRST INTERNET BANCORP, an Indiana corporation (the "Landlord"), and FIRST
INTERNET BANK OF INDIANA (the "Tenant").

 

PART I

 

As used in this Lease, the following terms have the following respective
meanings:

 

A.The Premises

 

"Real Estate" — the real estate described and/or depicted on Exhibit A-1.

 

"Building" — the approximately 51,954 building located at 11201 USA Parkway,
Fishers, Indiana.

 

"Leased Premises" — the portion of the Building consisting of approximately
15,254 square feet located on the top floor of the Building which is more
particularly depicted on Exhibit A-2.

 

B.Effectiveness

 

"Term" — approximately five (5) years, commencing on the Commencement Date and
ending on the Expiration Date.

 

"Commencement Date" — the earlier of (i) Tenant's occupancy of the Leased
Premises for business purposes or (ii) Landlord's Substantial Completion of the
Leased Premises.

 

"Expiration Date" — the last day of the calendar month during which the
fifth (5th) anniversary of the Commencement Date occurs.

 

"Scheduled Commencement Date" — May 1, 2013.

 

C.Economic Provisions

 

"Minimum Rent" — the annual amounts set forth on Schedule I.

 

"Additional Rent" — the annual amount determined in accordance with Section 5.2
below.

 

"Cost Stop" — the annual amount of Operating Costs per each rentable square foot
of the Building for the calendar year of 2013.

 

D.Notice Addresses

 

"Landlord's Notice Address" — First Internet Bancorp, 8888 Keystone Crossing,
Suite 1700, Indianapolis, Indiana, Attention:  David Becker, CEO.

 

"Tenant's Notice Address" — First Internet Bank of Indiana, 8888 Keystone
Crossing, Suite 1700, Indianapolis, Indiana, Attention:  Kay Whitaker, CFO.

 

Part II of this Lease sets forth the controlling terms and conditions of this
Lease.

 

 

 

 

PART II

 

ARTICLE 1
LEASE OF SPACE; GENERAL DEFINITIONS

 

1.2Lease of Space. Landlord leases to Tenant and Tenant leases from Landlord,
subject to the terms and conditions set forth in this Lease, the Leased
Premises.

 

1.3General Definitions. As used in this Lease, the following terms have the
following respective meanings:

 

"ADA" — the American With Disabilities Act (42 U.S.C. §§ 12101, et seq.),
together with the regulations and accessibility guidelines promulgated
thereunder, as the same may be supplemented or amended from time to time.

 

"Additional Utility Consumption" — refers to any Utility Costs chargeable to
Tenant under Sections 5.6, 5.7, and/or 5.8 of this Lease.

 

"Asset Sale" — the sale by Tenant of all or substantially all of its assets,
including this Lease, to a single entity.

 

"Assignment by Operation of Law" — the transfer or assignment of this Lease as a
result of a Merger, Asset Sale or Stock Sale.

 

"Common Areas" – shall have the meaning set forth in Section 7.1.

 

"Complete Destruction" — if the Building is damaged or destroyed by fire or
other cause to such an extent that the cost of repair and restoration of the
Building exceeds 30% of the amount it would cost to replace the Building in its
entirety at the time such damage or destruction took place. The opinion of an
architect or registered engineer selected by Landlord as to the costs of such
repair, restoration or replacement shall be controlling upon both Landlord and
Tenant.

 

"Cost Saving Installation" — a labor saving device, energy savings device or
other installation, improvement or replacement which is installed or made
primarily for the purpose of reducing Operating Costs, whether or not voluntary
or required by government mandate.

 

"Default Damages" — all actual damages incurred by reason of an Event of Default
(as defined in Section 10.2 below), excluding Rent and Reletting Costs, but
including, without limitation:

 

(a)the costs of recovering the Leased Premises and removing Tenant's property;

 

(b)interest on unpaid Rent as provided in this Lease; and

 

(c)Landlord's reasonable attorneys' fees and court costs.

 

"Environmental Laws" — all statutes, ordinances, rules, regulations, and orders
relating to environmental quality, contamination, and cleanup of Hazardous
Substances, including, without limitation: (a) the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980; (b) the Resource Conservation
and Recovery Act of 1976; and (c) state superlien and environmental cleanup
statutes, as the foregoing may be supplemented, amended or modified from time to
time.

 

-2-

 

 

"Essential Capital Improvement" — any of the following:

 

(a)Cost Saving Installation; or

 

(b)An installation or improvement to the Real Estate and/or Building required by
reason of any Law, which requirement did not exist when the Building was
constructed and is applicable to office buildings in the governmental
jurisdiction in which the Building is located.

 

"Final Statement" — a statement of the actual Additional Rent payable by Tenant
for any particular calendar year or partial calendar year during the Term,
reflecting the credits due for amounts paid by Tenant as estimated payments in
respect of Additional Rent for such calendar year or partial calendar year.

 

"Hazardous Substances" — means any substance identified in Section 101(14) of
CERCLA and shall include petroleum and any fraction thereof and all other
substances which are radioactive, toxic or hazardous to health or the
environment, and all other substances that are or become, regulated by any Law.

 

"Insurance Requirements" — requirements of any and all insurance policies
carried by Landlord under this Lease and/or relating to the Real Estate and/or
Building.

 

"Law(s)" — all applicable statutes, ordinances, rules, regulations, orders or
other mandates of any federal, state or local governmental, or
quasi-governmental, authority, including, without limitation, (a) zoning
ordinances, (b) Environmental Laws and (c) the ADA.

 

"Lease" — this Office Lease, as the same shall be amended from time to time.

 

"Merger" — the merger or consolidation of Tenant with one (1) or more entities
or a liquidation of Tenant.

 

"Mortgagee" — any holder of a mortgage lien, or lienholder under any method of
financing or refinancing, now or hereafter in force against Landlord's interest
in the Real Estate and/or the Building.

 

"Normal Business Hours" shall be 7:30 a.m. to 5:30 p.m., Monday through Friday,
and 7:30 a.m. to 1:30 p.m. on Saturday, exclusive of normal business holidays.

 

-3-

 

 

"Operating Costs" — for each calendar year during the Term or within which the
Term commences or ends, shall mean any and all costs and expenses reasonably
paid or incurred by Landlord in connection with the management, operation,
security, maintenance and repair (including capital repairs) of the Real Estate,
Building and/or the Common Areas, including (but not limited to) salaries,
wages, benefits and related costs for employees directly providing or
coordinating services at the Building; management fees, either as charged to
Landlord by outside management companies or an amount not exceeding the amount
typically charged by outside management companies if Landlord manages the Real
Estate and Building itself or through an affiliated entity; charges for
utilities and services for the Real Estate, Building and/or the Common Areas
(including any taxes thereon); the cost of insurance required to be carried by
Landlord under this Lease or which Landlord elects to carry with respect to the
Real Estate and/or Building, including, without limitation, rent loss insurance;
the amount of any commercially reasonable deductible or self insurance reserve
payable by Landlord with respect to any damage to the Real Estate and/or
Building or liability for injury (including death) to persons or damage to
property for which Landlord may be liable; license, permit and inspections fees;
the cost of maintenance and repair of Building systems and equipment (including
replacement of components); the cost of supplies and materials used in the
operation and maintenance of the Real Estate, Building and/or the Common Areas;
the cost of providing trash removal, window cleaning, janitorial services, and
alarm and security services; the cost of maintenance, repair, replacement
(unless the same is determined to be an Essential Capital Improvement, in which
case the cost shall be amortized as provided below), repaving and restriping of
curbs, sidewalks, parking areas and landscaping located on the Real Estate
(including removal of snow and ice); the cost of Building common area
refurbishment (including, without limitation, replacement of floor and wall
coverings, window treatments, furniture and decorative items); any amounts
payable under any easement agreements and covenants, conditions and restrictions
applicable to the Real Estate (as the same may be supplemented or amended from
time to time); equipment rental; the amortized portion of any expenditure by
Landlord for machinery and equipment used in the maintenance of the Real Estate,
Building and/or the Common Areas (based on the useful life of such machinery and
equipment for federal income tax purposes), together with interest on the
unamortized balance thereof at a rate of interest reasonably determined by
Landlord; the amortized portion of any capital expenditure for any Essential
Capital Improvement (based on the useful life of such improvement as reasonably
determined by an independent certified public accountant engaged by Landlord),
together with interest on the unamortized balance thereof at a rate of interest
reasonably determined by Landlord; costs relating to the financing of Essential
Capital Improvements; and legal, accounting and consulting services incurred in
connection with the management, operation, maintenance and repair of the Real
Estate, Building and/or the Common Areas (except as otherwise provided below).
Operating Costs shall not include the following: costs of utilities, services
and other benefits directly charged to and paid by Tenant; capital expenditures
(except as otherwise specifically provided above); accountant's fees related to
the preparation of Landlord's financial statements; interest, principal, points
and fees on any debt instrument encumbering all or any portion of the Real
Estate and/or Building (except debt incurred in financing Essential Capital
Improvements as specifically provided above); and Landlord's general and
administrative expenses.

 

"Partial Destruction" — if the Building is damaged or destroyed by fire or other
cause and such damage or destruction does not constitute a Complete Destruction.

 

"Payment Credit" — the resulting credit if Tenant's Cost Percentage of the
actual Operating Costs and the actual Tax Costs for a particular calendar year
or partial calendar year during the Term is less than the sum of (i) the amounts
paid by Tenant pursuant to Section 5.2 below as estimated payments of Additional
Rent for such year and (ii) the Stop Amount (as defined in Section 5.2 below).

 

"Payment Deficit" — the resulting deficit if Tenant's Cost Percentage of the
actual Operating Costs and the actual Tax Costs for a particular calendar year
or partial calendar year during the Term is more than the sum of (i) the amounts
paid by Tenant pursuant to Section 5.2 below as estimated payments of Additional
Rent for such year and (ii) the Stop Amount.

 

"Purchaser" — any entity(ies) and/or person(s) that obtains control of Tenant as
a result of a Stock Sale.

 

"Reletting Costs" — all reasonable and customary expenses incurred by Landlord
in connection with repossession, removal and reletting of the Leased Premises in
accordance with Sections 10.2 and/or 10.3, including, without limitation, any
reasonable alterations and/or repairs to the Leased Premises, or any allowance
relating to the same, deemed necessary or advisable by Landlord in connection
with reletting, any lease commission and other fees or forms of compensation
payable to brokers, and any attorneys' fees and court costs payable in
connection with reletting.

 

-4-

 

 

"Rent" — the sum of the Minimum Rent, the Additional Rent and all additional
sums, charges or amounts of whatever nature to be paid by Tenant to Landlord in
accordance with the provisions of this Lease, whether or not such sums, charges
or amounts are referred to herein as rent.

 

"Rules" — any and all Building rules and regulations and other written
directions of Landlord, as to which Landlord has given written notice to Tenant,
subject to Section 4.1 hereof.

 

"Stock Sale" — any sale, transfer, or issuance of stock in Tenant to another:
(a) entity; (b) group of related entities; (c) person; and/or (d) group of
related persons, or any change in ownership or power to vote a majority of
Tenant's voting stock or any change in ownership or control of Tenant or a
beneficial interest therein.

 

"Substantial Completion" or "Substantially Completed" — refers to the date on
which:

 

(a)all Building services described in Section 6.1 are being provided; and

 

(b)Landlord has completed the Work, subject to the Punch List Items that will be
set forth in the Letter Agreement (as such terms are referenced or defined in
Section 2.3 or the Letter Agreement, as applicable).

 

It is expressly understood that Substantial Completion may occur or may have
occurred for purposes of this Lease at a time when work is continuing with
respect to completion of the Leased Premises not required for the use of the
Building by Tenant for purposes permitted by the following Section 4.1.

 

"Tax Costs" — for each calendar year during the Term or within which the Term
commences or ends, shall mean the sum of the following: all currently due
installments of ad valorem property taxes and assessments levied upon or with
respect to the Real Estate, Building or Leased Premises, and all taxes, levies
and charges that may be levied or imposed by any governmental authority in
replacement of, in lieu of, or in addition to ad valorem property taxes, in
whole or in part, including, without limitation, a state or local option tax
designed for property tax relief purposes, or a license or franchise fee
measured by rents received from the Building, or otherwise measured or based
upon Landlord's interest in the Real Estate, Building or Leased Premises;
personal property taxes, assessments, fees and charges with respect to personal
property and equipment owned by Landlord and located on or used in connection
with the management, operation, maintenance and repair of the Real Estate and/or
Building; and all reasonable and customary costs and expenses (including,
without limitation, attorneys' fees) associated with appeals of property tax
assessments or otherwise. However, Tax Costs shall not include any federal or
state income tax.

 

"Tenant's Cost Percentage"  —  means 29.361%.

 

"Utility Costs" — all utility expenses or charges which are not directly charged
to and paid by Tenant and incurred by Landlord in the furnishing of heat,
ventilation, air conditioning, water and sewer services, electricity, gas and
other utility services, to the Real Estate, the Building, the Common Areas or
Leased Premises, including, without limitation, the cost of installing any
additional facilities that may be necessary to furnish to the Leased Premises
any excess power that may be required by Tenants.

 

-5-

 

 

Article 2
CONSTRUCTION AND PREPARATION OF LEASED PREMISES

 

2.1Workletter Agreement. Landlord shall perform, or cause to be performed, all
work required to be performed by Landlord pursuant to the Workletter Agreement.

 

2.2Time for Substantial Completion. Subject to delays resulting from Tenant
Delays (as that term is defined in the Workletter Agreement), Landlord shall use
commercially reasonable efforts to cause the Leased Premises to be Substantially
Completed according to the Plans (as that term is defined in the Workletter
Agreement) on or before the Scheduled Commencement Date. Notwithstanding
anything to the contrary set forth herein (including the fact that the Term has
not commenced), the obligation of the Tenant to pay Minimum Rent and Additional
Rent hereunder shall commence on the date, as reasonably determined by Landlord,
on which the Leased Premises would have been Substantially Completed but for
Tenant Delays. Landlord shall provide Tenant with not less than five (5) days'
advance written notice of the estimated date of Substantial Completion if such
date varies by more than five (5) days from the Scheduled Commencement Date. In
the event Landlord fails to provide such notice, and if such notice is required,
the date of Substantial Completion shall not be earlier than ten (10) days from
the date of such notice from Landlord.

 

2.3Acceptance of Leased Premises. Upon Substantial Completion of the Leased
Premises, and prior to Tenant's occupancy thereof, Tenant shall deliver to
Landlord a letter agreement in the form attached hereto as Exhibit C (the
"Letter Agreement"). By its execution of the Letter Agreement and occupancy of
the Leased Premises, Tenant shall be deemed to represent and certify that it has
examined the Leased Premises and that it thereby accepts the Leased Premises in
its condition at the time, subject to latent defects which could not be
reasonably observed by a professional inspection of the Leased Premises, Punch
List Items (as that term is defined in the Workletter Agreement) set forth in
the Letter Agreement, and Landlord's obligations set forth in Section 6.6.
Landlord shall review the Punch List Items with Tenant and correct all
undisputed Punch List Items within thirty (30) days after receipt of the Letter
Agreement; provided that, if any Punch List Item cannot be corrected within such
thirty (30) day period despite reasonable diligence by Landlord, then, so long
as Landlord commences correction of such Punch List Item within such thirty (30)
day period and diligently pursues such correction to completion, no default by
Landlord shall be deemed to have occurred. Except as expressly provided above,
Tenant, by occupying the Leased Premises, is accepting the same in its "as-is"
condition, without warranties of any type, expressed or implied.

 

2.4Delayed Completion. If the Leased Premises is not Substantially Completed on
or before the Scheduled Commencement Date; then, except as otherwise provided in
Section 2.2 with respect to delays in Substantial Completion of the Leased
Premises caused by Tenant Delays, (a) as Tenant's sole and exclusive remedy, the
obligation of Tenant to pay Rent shall not commence until the date the Leased
Premises is Substantially Completed (or such earlier date as Tenant occupies the
Leased Premises); and (b) Landlord shall not be liable to Tenant for any loss,
cost or damage arising from such delay.

 

Article 3
TERM

 

3.1Occupancy and Term. The Term of this Lease shall commence on the Commencement
Date. To evidence establishment of the Commencement Date and the Expiration
Date, Landlord and Tenant promptly shall execute the Letter Agreement.

 

-6-

 

 

3.2Surrender of Leased Premises. Upon the expiration of the Term or earlier
termination of this Lease, Tenant shall remove (a) all of its furniture, office
equipment, trade fixtures and equipment and other unattached and moveable
personal property, if any, (b) any items or improvements which Landlord
indicated in its written approval of Tenant's Plans that Tenant would be
required to remove on or before the expiration of the Term or earlier
termination of this Lease, and (c) all telephone and computer/data equipment and
wiring installed by Tenant, and shall surrender the Leased Premises to Landlord
together with all improvements made to the Leased Premises, whether made by
Tenant or Landlord, other than the improvements to be removed by Tenant as
provided in the preceding clauses (b) and (c), all in good condition, excepting
ordinary wear and tear, damage by the elements, fire or other casualty which
Landlord is obligated to repair, and condemnation. Tenant, at its expense,
promptly shall repair any damage to the Leased Premises caused by such removal.
Any property of Tenant not removed within ten (10) days after the expiration of
the Term or earlier termination of this Lease shall be deemed, at Landlord's
option, to be the property of Landlord, and Landlord shall have the right, at
Tenant's expense, to remove, store, or dispose of such property in such manner
as Landlord deems appropriate in its sole discretion and without liability to
Tenant.

 

3.3Holding Over. If Tenant occupies the Leased Premises after the expiration of
the Term or earlier termination of this Lease with Landlord's consent, then:
(a) a tenancy from month to month shall be created; and (b) Tenant shall pay to
Landlord, for each month of such possession, one hundred fifty percent (150%) of
the full amount of the monthly installment of Minimum Rent in effect immediately
prior to the expiration of the Term or earlier termination of this Lease. If
Tenant occupies the Leased Premises after the expiration of the Term or earlier
termination of this Lease without Landlord's consent, Tenant shall be deemed a
tenant at sufferance subject to immediate eviction and shall: (a) pay to
Landlord, for each day of such possession, the greater of: (i) the prevailing
rent for similar premises; or (ii) two hundred percent (200%) of the amount of
the Minimum Rent in effect immediately prior to the expiration of the Term or
earlier termination of this Lease; computed on a daily basis; and (b) indemnify
Landlord against any and all loss, claims, and damages sustained by Landlord by
reason of the occupancy by Tenant of the Leased Premises. The amounts payable by
Tenant during any period of holding over, either with or without Landlord's
consent, shall: (a) include any Additional Rent, which shall apply as provided
for in this Lease on the same basis as during the Term; and (b) be payable,
except as otherwise provided in this Article 3, on the same terms and conditions
as during the Term.

 

Article 4
USE OF LEASED PREMISES

 

4.1Use. Tenant shall use the Leased Premises solely for general office uses to
the extent permitted by applicable laws, ordinances and restrictions of record
and for no other purpose. Landlord shall have the right, from time to time, to
promulgate the Rules; provided that the Rules do not: (a) increase or enlarge
the financial obligations of Tenant hereunder; (b) materially impair the use and
enjoyment by Tenant of the Leased Premises as provided above; or (c) materially
limit the rights or privileges granted to Tenant hereunder. In the event of a
conflict between the terms of this Lease and the terms of the Rules, the terms
of this Lease shall control.

 

4.2Safe and Prudent Use of Leased Premises. Tenant's use of the Leased Premises
at all times shall be safe, prudent, and in compliance with the Laws, the
Insurance Requirements, and the Rules. Tenant shall not: (a) commit or permit
waste or damage to the Leased Premises; (b) improperly store any Hazardous
Substances, or otherwise permit or suffer any nuisance or hazardous or unsafe
condition to occur or exist on the Leased Premises; (c) create or permit any
obstruction, injury, or annoyance to, or interference with, other tenants; or
(d) cause or permit Tenant's agents, employees, contractors, invitees, or
licensees to violate or breach the Laws, the Insurance Requirements, or the
Rules.

 

-7-

 

 

4.3Signs and Window Coverings. Tenant shall not affix or cause to be affixed to
the Real Estate or the exterior of the Building (including the inside and
outside of the windows), or the interior of the Building, to the extent visible
from the exterior of the Building, any sign, insignia, advertisement, notice, or
decoration without Landlord's written consent, which consent may be granted or
withheld in Landlord's sole discretion. Window coverings installed by Tenant
shall require the prior approval of Landlord in accordance with Section 6.3
below and shall conform to the control standard and uniform style established
for the Building. All window coverings shall become the property of Landlord and
shall remain upon the Leased Premises, and be surrendered with same, upon the
expiration or earlier termination of this Lease.

 

4.4Floor Loads. Tenant shall not overload the floors of the Leased Premises
beyond their designed weight-bearing capacity. Landlord reserves the right to
direct the positioning of all heavy equipment, furniture and fixtures which
Tenant desires to place in the Leased Premises so as to distribute properly the
weight thereof. Landlord may require the removal of any equipment or furniture
which exceeds the weight limits of the Building.

 

Article 5
RENT

 

5.1Payment of Minimum Rent. Tenant shall pay the monthly installment of Minimum
Rent without notice or demand, in advance on the first day of each calendar
month during the Term, commencing on the Commencement Date. If the Commencement
Date is not the first day of a calendar month, then there shall be added to the
payment due on the first day of the following month an additional amount for the
partial month in which the Commencement Date occurs, calculated by pro-rating
the monthly installment of Minimum Rent based upon the number of days within the
calendar month in which the Commencement Date occurs as shall fall within the
Term.

 

5.2Computation and Payment of Additional Rent. For each calendar year during the
Term or within which the Term commences or ends, Tenant shall pay to Landlord as
"Additional Rent" an amount equal to the product of (a) Tenant's Cost
Percentage, multiplied by (b) the sum of the Operating Costs and Tax Costs for
such calendar year, reduced by the Cost Stop. Tenant shall pay to Landlord each
month, in advance, at the same time as Minimum Rent is due, as estimated
payments of Additional Rent, an amount equal to one-twelfth (1/12) of the amount
estimated by Landlord in accordance with the following Section 5.3 as the
Additional Rent payable by Tenant for the calendar year in which such month
falls. If the Commencement Date is not the first day of a calendar month, then
the monthly installment payment of estimated Additional Rent for the calendar
month in which the Commencement Date occurs shall be prorated based on the
number of days within such calendar month as shall fall within the Term and such
prorated payment for such initial partial month shall be added to the monthly
installment of estimated Additional Rent payable on the first day of the
following month. Except as hereinafter provided in this Section 5.2,
reconciliation of the actual amount payable by Tenant as Additional Rent for
each calendar year or partial calendar year during the Term and Tenant's
estimated payments in respect of such Additional Rent shall be made in
accordance with the following Section 5.4. Subject to the penultimate sentence
of this Section, if this Lease shall expire or terminate on a date other than
December 31 of any year, then Tenant shall pay on the first day of the last
month of the Lease, the full amount of its unpaid Additional Rent for such
partial calendar year, calculated on the basis of: (i) actual Operating Costs
and Tax Costs incurred or accrued for such calendar year through the end of the
month prior to the month of expiration or termination; plus (ii) estimated
additional Operating Costs and Tax Costs to be incurred or accrued for the
period from the beginning of the month of expiration or termination to the date
of expiration or termination), and reflecting a credit to Tenant for amounts
paid by Tenant, if any, as estimated Additional Rent, as provided in Section 5.3
below, for the calendar year in which the Lease terminates; and upon such
payment, Tenant and Landlord shall have no further obligation hereunder for the
payment or reconciliation (pursuant to Section 5.4) of Additional Rent for the
calendar year in which the Lease expires or terminates. If the amounts so paid
by Tenant as estimated Additional Rent for the calendar year in which the Lease
expires or terminates exceed the amount calculated under the preceding sentence,
then the excess shall be refunded to Tenant promptly following the expiration or
termination of this Lease, subject, however, to all other provisions of this
Lease. At Landlord's option, the calculation and payment of the Additional Rent
payable by Tenant for the calendar year in which the Lease expires or terminates
shall be postponed and made on the basis of the actual year-end Operating Costs
and Tax Costs in accordance with Section 5.4, and pro-rated based upon the
number of days in the calendar year as preceded the Lease expiration or
termination. Tenant's and Landlord's obligation to make such payment shall
survive the expiration or earlier termination of this Lease.

 

-8-

 

 

5.3Statements of Estimated Additional Rent. On or before November 1 of each
calendar year during the Term, Landlord shall deliver to Tenant a statement of
the Additional Rent, if any, estimated for the ensuing calendar year or part
thereof during the Term, showing the estimated aggregate Operating Costs and Tax
Costs for such calendar year and the computation of the estimated Additional
Rent after deduction of the Cost Stop payable by Tenant for such calendar year
or part thereof during the Term. Neither Landlord's failure to deliver, nor the
late delivery of, any such statement shall constitute a default by Landlord or
relieve Tenant of its obligation to pay Additional Rent for any calendar year or
partial calendar year during the Term. If at any time during any calendar year
of the Term the amount(s) and/or the rates for any item(s) of Tax Costs or
Operating Costs are increased or decreased to a rate(s) or amount(s) in excess
of or less than the rate(s) or amount(s) used in calculating the estimated Tax
Costs and Operating Costs for such calendar year, the monthly installments of
estimated Additional Rent payable by Tenant to Landlord for the remainder of
such calendar year may be increased or decreased, as applicable, upon written
notice from Landlord to Tenant (the "Adjustment Notice"); provided, however,
that Landlord may give an Adjustment Notice no more than twice during any
calendar year. Payment of such adjusted monthly installments of Additional Rent
shall commence with the first monthly payment of estimated Additional Rent
required to be made by Tenant after receipt of the Adjustment Notice.

 

5.4Final Statements. On or about May 1 of each year during the Term, Landlord
shall deliver to Tenant a Final Statement. If Tenant has a Payment Deficit, then
Tenant shall pay the full amount of the Payment Deficit to Landlord within
thirty (30) days after Landlord delivers to Tenant the Final Statement for the
previous year. Any payment not made within such thirty (30) day period shall be
a late payment as provided in Section 5.10. Conversely, if: (a) Tenant has a
Payment Credit; and (b) there is no Event of Default or any event which, with
the passage of time or giving or notice, would be an Event of Default; then
Landlord shall offset such amount against the next installment of Rent due under
the Lease, unless the Lease has expired or has been terminated (and all Rent due
under the Lease been paid), in which event such sums shall be refunded to Tenant
with the Final Statement. Landlord's and Tenant's obligations to reconcile shall
survive the expiration or termination of this Lease. Landlord's failure to
deliver a Final Statement to Tenant shall not relieve Tenant of any of its
obligations to pay Additional Rent. Where only a portion of a calendar year
falls within the Term, Tenant's Additional Rent for such partial calendar year
shall be prorated based on the number of days of such calendar year as shall
fall within the Term.

 

-9-

 

 

5.5Records and Audits. Landlord shall keep accurate books and records relating
to Tax Costs and Operating Costs. Such books and records shall be made available
for inspection and audit by Tenant or its representatives at Landlord's
principal office or other location acceptable to Tenant during regular business
hours on reasonable prior notice. A Final Statement shall be final and not
subject to dispute or audit unless a request to audit said Final Statement is
made by Tenant to Landlord within ninety (90) days after its delivery to Tenant
and completed within thirty (30) days of Tenant's request. Any such audit shall
be conducted by Tenant's employees or by a certified public accountant
practicing in the Indianapolis area (who is not paid on a contingency basis) and
shall be at the expense of Tenant, unless it discloses an overstatement of Tax
Costs and Operating Costs for a calendar year of five percent (5%) or more, in
which case Landlord shall reimburse Tenant for the costs of such audit within
thirty (30) days after request by Tenant to Landlord for reimbursement of such
costs. Any adjustments to the payment of Additional Rent, as disclosed by the
audit, shall be paid by the Landlord to Tenant if the audit disclosed that the
Tax Costs or Operating Costs were overstated, or shall be paid by Tenant to
Landlord if the audit disclosed Tax Costs or Operating Costs were understated,
within thirty (30) days of the receipt of the audit by the applicable party.
Landlord shall be entitled to have the audit reviewed by its accountant and the
party preparing the audit and Landlord's accountant shall mutually resolve any
dispute regarding the same. If they cannot reach agreement, a third party
accountant selected by Tenant from a panel of five (5) chosen by Landlord shall
make a final determination as to such disputed matter. The cost of the third
accountant shall be divided between Landlord and Tenant unless the overstatement
of the Tax Costs and Operating Costs was in excess of five percent (5%), in
which case the cost shall be paid as set forth above.

 

5.6Utility Requirements. Tenant shall pay any Utility Costs incurred by
Landlord.

 

5.7Additional HVAC Units. If Tenant maintains or installs (subject to Landlord's
approval as provided in Section 6.3) separate HVAC unit(s) in the Leased
Premises, then Tenant shall, at its own cost and expense, throughout the Term,
keep in place a maintenance contract for all such HVAC units, providing for
periodic inspections and maintenance of the same, consistent with the
manufacturer's recommendations and the customary practice of heating and cooling
contractors. The contract shall be with a professional heating and cooling
company reasonably acceptable to Landlord.

 

5.8Additional Services and Expenses. Landlord shall not be obligated to furnish
any services or utilities other than those specified in Section 6.1.

 

5.9Place of Payment. All Rent payments shall be made to Landlord, and shall be
sent to Landlord at Landlord's Notice Address or at such other place as Landlord
shall from time to time designate in writing. All Rent shall be paid without
relief from valuation and appraisement laws.

 

5.10Late Payments. If any payment of Rent is not received by Landlord by the
date due, then Tenant shall pay to Landlord on demand an administrative fee of
Two Hundred Dollars ($200.00). In addition, Tenant shall pay to Landlord
interest on the unpaid Rent from the date due to the date of payment at the rate
as provided in the following Section 10.9. Amounts recoverable from Tenant
pursuant to this Section shall be: (a) in addition to, and not in lieu of, any
other right or remedy that Landlord may have hereunder, at law, or in equity;
and (b) payable by Tenant, even if: (i) Landlord has not notified Tenant of the
unpaid Rent; and (ii) there is not an Event of Default with respect to the
unpaid Rent.

 

-10-

 

 

Article 6
SERVICES, ALTERATIONS, MAINTENANCE AND REPAIRS

 

6.1General Services. Subject to the provisions contained elsewhere in this
Article 6 and in Article 10, and subject to reimbursement therefor as part of
Operating Costs as provided above, Landlord shall cause the following services
to be furnished during the Term to the Building (the "Services"): (i)  water for
drinking, toilet purposes and sewer services on a twenty-four (24) hour, three
hundred sixty-five (365) day a year basis; (ii) electricity on a
twenty-four (24) hour, three hundred sixty-five (365) day a year basis;
(iii) heating, ventilating and air conditioning, as required for the comfortable
use and occupancy of the Building as are customarily furnished by comparable
buildings in the Indianapolis metropolitan area; provided, however, that
heating, ventilating and air conditioning service to Building at times other
than Normal Business Hours shall be furnished only upon the written request of
Tenant delivered to Landlord on or before 4:00 p.m. one (1) business day prior
to the date such service is required; (iv) janitorial and cleaning services as
are customarily furnished in comparable buildings in the Indianapolis
metropolitan area; and (v) normal trash removal services as are customary for
comparable buildings in the Indianapolis metropolitan area. Tenant, at its cost
and expense, shall obtain and pay for all telephone services and computer/data
services furnished to the Leased Premises.

 

6.2Suspension of Services. Landlord reserves the right to suspend provision of
the Services, and to modify or make substitutions as to the nature, kind,
quantity or character of the Services provided, when necessary or advisable by
reason of governmental regulations, civil commotion, strike or riot, fire or
other accident or emergency, or for necessary repairs, alterations, or
improvements, or if any Service may not be reasonably available on account of
energy shortages or for any other reason beyond the power or control of
Landlord. No suspension, modification or substitution of any Service by
Landlord, and no interruption of any Service by reason of governmental
regulations, civil commotion, strike or riot, fire or other accident or
emergency, or for repairs, alterations or improvements, shall constitute an
actual or constructive eviction in whole or in part, or entitle Tenant to any
abatement or diminution of Rent, or relieve Tenant from any of Tenant's
obligations under this Lease or impose any liability upon Landlord or its agents
by reason of inconvenience or annoyance to Tenant or injury to or interruption
of Tenant's business or otherwise; provided that: (a) in the event of a
suspension or interruption of any Service required by Tenant for the use of the
Leased Premises, Landlord shall use commercially reasonable efforts to restore
or reinstate the suspended or interrupted Service; and (b) in the event of a
suspension or interruption of any Service required for the use of the Leased
Premises that: (i) results solely from the negligence of Landlord; and
(ii) continues for seven (7) consecutive days without restoration or
reinstatement; then, subject to the last sentence of this Section 6.2, the
Minimum Rent herein provided shall be abated from the date that is seven (7)
days after such Service is suspended or interrupted until the date on which the
Service is restored or reinstated so that Tenant is able to use the Leased
Premises. Notwithstanding the above, in the event that Landlord is entitled to
receive reimbursement of any Rent lost due to an interruption in or a suspension
of Services under any rent loss insurance policy which Landlord then has in
place, Landlord shall file a claim for such loss and, to the extent that
Landlord actually receives insurance proceeds related to such claim which are
allocated to Tenant's Rent, as reasonably determined by Landlord, Tenant shall
not be obligated to pay any such Rent for which Landlord has received
reimbursement. The foregoing shall not, however, create any obligation on the
part of Landlord to maintain any rent loss insurance. In no event, however,
shall Tenant be entitled to the abatement of any Rent if Tenant is able to
operate its business in the Leased Premises.

 

6.3Tenant Alterations; Prior Approval by Landlord Required. Following
Substantial Completion of the Leased Premises, any alterations, improvements,
additions, changes or modifications to the Leased Premises, except for minor
decorating or cosmetic alterations not affecting the structure of the Building
or its internal services or its exterior appearance or its interior appearance,
if observable from outside of the Building, may be made only by Landlord or
someone under Landlord's direction at the sole expense of Tenant and subject to
the prior written approval by Landlord of all such alterations, improvements,
additions, changes and modifications, including (without limitation) approval of
the plans, specifications and materials therefor. All alterations, additions,
repairs, modifications, changes and improvements to the Leased Premises shall be
done in a good and workmanlike manner and shall not in any way affect the
structure of the Building.

 

-11-

 

 

6.4Tenant Alterations; Property of Landlord. All alterations, additions,
repairs, modifications, changes and improvements to the Leased Premises shall be
and remain the property of Landlord, except unattached trade fixtures and
equipment, office furniture and office equipment, and other unattached and
moveable personal property, and except improvements to be removed by Tenant as
provided in Section 3.2.

 

6.5Liens. Tenant shall not suffer or cause the filing of any mechanic's lien
against the Leased Premises or the Real Estate or Building. If any mechanic's
lien is filed against the Leased Premises or the Real Estate or Building or any
part thereof for work claimed to have been done for, or materials claimed to
have been furnished to, Tenant, then Tenant shall cause such mechanic's lien to
be discharged of record by bonding or as provided or required by Law by the
earlier of (a) forty-five (45) days after notice of the filing or (b) within
twenty (20) days after notice of the filing of an action to foreclose such lien
is provided to Tenant. Tenant shall indemnify and hold harmless Landlord from
and against any and all claims, judgments, liabilities, losses, costs, and
expenses (including, without limitation, reasonable attorneys' fees and court
costs) incurred by Landlord as a result of, or in connection with, any such
mechanic's lien. All liens suffered or caused by Tenant shall attach to Tenant's
interest only. Nothing in this Lease shall be deemed or construed to constitute
consent to, or request of, any party for the performance of any work for, or the
furnishing of any materials to, Tenant, nor as giving Tenant the right or
authority to contract for, authorize, or permit the performance of any work or
the furnishing of any materials that would permit the attaching of a mechanic's
lien to Landlord's interest.

 

6.6Maintenance by Landlord: All maintenance, repairs and replacements to the
Common Areas and/or the Building (excluding trade fixtures and equipment, office
equipment and furniture and furnishings, any additional HVAC units installed
pursuant to Section 5.7, the maintenance, repair and replacement of which shall
be the sole responsibility of Tenant under the provision of the following
Section 6.7 of this Lease), and the Building systems and equipment (including
mechanical systems and equipment) shall be the responsibility of Landlord,
subject to reimbursement therefor as part of Operating Costs to the extent
provided above. Landlord shall keep the same in good condition, order and repair
at all times during the Term. Notwithstanding the foregoing, Tenant shall pay
for all repairs or replacements resulting from the negligence or willful
misconduct of Tenant or its subtenants or other occupants of the Leased Premises
or the respective agents, employees, contractors or invitees of any of the
foregoing, to the extent the same is not reimbursed by Landlord's insurance.

 

6.7Maintenance by Tenant. Tenant shall make all repairs to the Leased Premises
not required to be made by Landlord pursuant to the preceding Section 6.6 and
shall be responsible for any redecorating, recarpeting, remodeling, alteration
and painting required by Tenant during the Term (other than the initial
leasehold improvements to be performed by Landlord pursuant to the Workletter
Agreement).

 

-12-

 

 

Article 7
COMMON AREAS

 

7.1Control by Landlord. All driveways, entrances, exits, aisles, parking spaces,
truck-ways, and pedestrian sidewalks, pathways and ramps located on the Real
Estate (collectively, "Common Areas") shall be available for the non-exclusive
use, in common, of Tenant, all other tenants of the Building, Landlord and all
other occupants of the development of which the Leased Premises are a part and
their respective employees, guests and invitees, subject to any covenants or
restrictions in any ground lease, underlying lease, easements, agreements,
declarations or any other recorded documents applicable to the Real Estate or
such Common Areas (the "Covenants"). Such Common Areas at all times shall be
subject to regulation and management by Landlord and others entitled to regulate
the same pursuant to the Covenants, and Tenant agrees to abide by the Rules, or
by any rules or use limitations now or hereafter in place pursuant to the
Covenants, and to use its best efforts to cause its employees, guests and
invitees to do the same.

 

7.2Changes in Building and Common Areas. Landlord reserves the right, at any
time, without the same constituting an actual or constructive eviction, and
without incurring any liability to Tenant therefor, (i)  to remove, add,
improve, repair and close, on a temporary basis, the Common Areas or any part
thereof; (ii) to change the name, address, number or designation by which the
Building or the Real Estate commonly is known; and (iii) to take such other
actions as Landlord deems necessary or desirable with a view to the convenient
use of the Common Areas. Notwithstanding anything to the contrary set forth
herein, Landlord shall not exercise the rights reserved to it in this Section in
a manner that: (a) reduces the number of parking spaces available to the
Building during Normal Business Hours to fewer than that required under the
applicable land use ordinance; or (b) denies reasonable access to the Leased
Premises.

 

Article 8
ASSIGNMENT AND SUBLETTING

 

8.1Landlord's Consent Required. Tenant shall not assign, mortgage, encumber or
transfer this Lease, or sublet the Leased Premises, in whole or in part, nor
grant a license or concession in connection therewith, without the prior written
consent of Landlord, which consent may be withheld in Landlord's sole
discretion. This prohibition shall include any act that has the effect of an
Assignment by Operation of Law. The consent by Landlord to any assignment or
subletting shall not constitute a waiver of the requirement for such consent to
any subsequent assignment or subletting.

 

8.2Notification of Landlord. In the event that Tenant desires to assign this
Lease or sublet the Leased Premises, in whole or in part, Tenant shall:

 

(a)notify Landlord of the name of the assignee, subtenant or the Purchaser, if a
Stock Sale, the names of the officers and controlling shareholders or partners
of the assignee, subtenant or Purchaser and the nature of the assignee's or
subtenant's business; and

 

(b)provide to Landlord upon request current certified financial records of the
assignee or subtenant and any other information concerning the assignee,
subtenant or Purchaser that Landlord may reasonably request.

 

8.3Response by Landlord. Within fifteen (15) business days after receipt of the
last to be received of such notice, financial records and other information,
Landlord shall respond to Tenant's request for consent to the proposed
assignment or sublease. In any event, Tenant shall remain fully liable to
perform all of the terms and conditions of this Lease.

 

-13-

 

 

8.4Excess Consideration on Assignment or Subletting. In the event Landlord
consents to Tenant assigning or subletting all or a portion of the Leased
Premises, fifty percent (50%) of the amount by which any rent accruing to Tenant
as the result of such subletting in excess of the rent then being paid by Tenant
with respect to the subleased premises and any other economic consideration
received or to be received by Tenant in connection with any subletting or
assignment, which exceeds all costs and expenses incurred by Tenant in
connection with such sublease or assignment, including (but not limited to)
brokerage commissions, attorneys' fees, and costs of tenant improvements,
relocation payments and other concessions payable to the subtenant or assignee,
shall be paid to Landlord as Rent within ten (10) business days following
receipt thereof by Tenant.

 

Article 9
INSURANCE AND INDEMNIFICATION

 

9.1Property Insurance; Landlord's Responsibility. Landlord shall carry at all
times during the Term of this Lease a policy of insurance that insures the
Building against loss or damage by fire or other perils against which insurance
is afforded by a standard "all-risk" coverage insurance policy; provided that
Landlord shall not be responsible for, and shall not be obligated to insure
against, any loss of or damage to any personal property of Tenant or that Tenant
may have in the Building or on the Leased Premises, or personal property of
others in, on or about the Leased Premises, including any trade fixtures or
equipment or office equipment installed by Tenant on the Leased Premises, or any
additional improvements that Tenant may construct in the Building, and Landlord
shall not be liable for any loss or damage to such property. Landlord may, at
its election, carry any additional insurance which it determines is appropriate
for the operation of the Building, including, without limitation, rent loss
insurance.

 

9.2Property Insurance; Tenant's Responsibility. Tenant, at its expense, shall
carry at all times during the Term of this Lease one (1) or more policies of
fire and "all-risk" coverage insurance policy with respect to any property
located in, on or about the Leased Premises in which Tenant has an insurable
interest as reasonably required to protect and insure Tenant's interest in such
property.

 

9.3Liability Insurance; Landlord's Responsibility. Landlord shall keep in full
force and effect during the Term of this Lease commercial general liability
insurance with respect to the operation of the Building by Landlord having a
minimum limit of combined coverage of bodily injury and property damage of not
less than Three Million Dollars ($3,000,000); provided, however, that Landlord
may elect to self-insure the risks provided for hereunder and in Section 9.1.

 

9.4Liability Insurance; Tenant's Responsibility. Tenant, at its sole expense,
shall keep in full force and effect during the Term of this Lease one (1) or
more policies of commercial general liability insurance with respect to the
Leased Premises and Tenant's use and occupancy thereof protecting Landlord and
Tenant from all causes, including their own negligence, naming Landlord as an
additional insured and having a minimum limit of combined coverage of bodily
injury and property damage of not less than Three Million Dollars ($3,000,000).
The company or companies issuing such policies of insurance shall be reasonably
approved by Landlord. Such insurance policies required to be maintained by
Tenant under this Lease shall contain a clause that the insurer will not cancel
or change the insurance without first giving Landlord and Tenant thirty (30)
days' prior notice. Tenant shall deliver to Landlord a copy of the policy or a
certificate of insurance maintained by Tenant pursuant to this Section 9.4 and
Section 9.2 above.

 

-14-

 

 

9.5Mutual Waiver of Subrogation. Landlord and Tenant hereby release each other
and each other's employees and agents from any and all liability for any loss of
or damage to the Leased Premises, the Building or personal property within the
Building by reason of fire or other peril to the extent that the same is insured
or required by this Lease to be insured against under a standard fire and
"all-risk" coverage insurance policy, regardless of cause, including the
negligence of Landlord or Tenant or their respective employees, agents,
customers and invitees, and agree that such insurance carried by either of them
shall contain a clause whereby the insurer waives its right of subrogation
against the other party. Because the provisions of this Section 9.5 are intended
to preclude the assignment of any claim mentioned herein by way of subrogation
or otherwise to an insurer or any other person, each party to this Lease shall
give to each insurance company that has issued to it one (1) or more policies of
fire and "all-risk" coverage insurance notice of the provisions of this
Section 9.5 and have such insurance policies properly endorsed, if necessary, to
prevent the invalidation of such insurance by reason of the provisions of this
Section 9.5.

 

9.6Tenant's Property. Notwithstanding anything in this Lease to the contrary,
Tenant shall bear the risk of any loss or damage to its property, regardless of
the cause of the same, including, without limitation, Landlord's negligence; and
Tenant hereby releases Landlord from any and all liability for the same.

 

9.7Tenant's Indemnification of Landlord. Subject to the terms and conditions of
Section 9.5, Tenant shall indemnify Landlord and hold it harmless from any and
all liability for any loss of or damage or injury to any person (including death
resulting therefrom) or property occurring in, on or about the Leased Premises,
regardless of cause, except to the extent caused by the sole negligence or
willful misconduct of Landlord or its employees, agents or contractors.

 

9.8Obligation to Indemnify; Duties Included. Any obligation to indemnify
Landlord under this Lease shall include the duty to defend against any claims
asserted by reason of such loss, damage or injury with counsel reasonably
acceptable to Landlord and to pay any judgments, settlements, costs, fees and
expenses, including reasonable attorneys' fees, incurred in connection
therewith.

 

Article 10
TERMINATION AND DEFAULT

 

10.1Default by Tenant; When Notice Required. Each of the following shall be
deemed a default by Tenant:

 

(a)Tenant's failure to pay Rent as herein provided when due and the continuance
of such default for ten (10) days after the due date therefore;

 

(b)Tenant's failure to perform any other term, condition or covenant of this
Lease to be observed by Tenant and the continuance of such default after
ten (10) days' written notice from Landlord to Tenant (except in the event such
default is of a nature as not to be reasonably susceptible to cure within said
ten (10) day period, in which case the period of cure shall be extended so long
as Tenant commences its efforts to cure within said ten (10) day period and
thereafter diligently pursues and completes such cure within sixty (60) days
after such written notice);

 

(c)Tenant's vacation or abandonment of the Leased Premises;

 

(d)The sale of Tenant's leasehold interest hereunder pursuant to execution;

 

(e)The adjudication of Tenant as a bankrupt;

 

(f)The making by Tenant of a general assignment for the benefit of creditors;

 

-15-

 

 

(g)The appointment of a receiver in equity for Tenant's property if such
appointment is not vacated or satisfied within thirty (30) days from the date of
such appointment;

 

(h)The appointment of a trustee or receiver for Tenant's property in a
reorganization, arrangement or other bankruptcy proceeding if such appointment
is not vacated or set aside within thirty (30) days from the date of such
appointment;

 

(i)Tenant's filing of a voluntary petition in bankruptcy or for reorganization
or arrangement or the filing of an involuntary petition in bankruptcy or for
reorganization or arrangement against Tenant if such petition is not vacated
within thirty (30) days after the filing thereof; or

 

(j)Tenant's filing of an answer admitting bankruptcy or agreeing to
reorganization or arrangement.

 

10.2Landlord's Remedies; Repossession, Removal and Reletting. In the event of a
default as provided in, and subject to the notice and cure periods of,
Section 10.1 above ("Event of Default") by Tenant, Landlord may take possession
of the Leased Premises, remove Tenant's property and relet the Leased Premises.
Any such repossession, removal and reletting shall not terminate this Lease or
Tenant's obligations under this Lease, absent a notice of termination from
Landlord, and any Default Damages and/or Reletting Costs, together with interest
thereon as provided in Section 10.9, shall be paid by Tenant immediately upon
notice. Upon any reletting, all rentals received by Landlord from such reletting
shall be applied: first to the payment of Default Damages and Reletting Costs;
second to the payment of Rent and any other indebtedness due and unpaid
hereunder; and the remainder, if any, shall be held by Landlord and applied in
payment of future Rent as it becomes due and payable hereunder. If the rentals
received from such reletting during any month are less than the amounts to be
paid by Tenant hereunder during that month, Tenant shall pay such deficiency to
Landlord. Notwithstanding any reletting without termination, Landlord may at any
time thereafter elect to terminate this Lease for any previous Event of Default.

 

10.3Landlord's Remedies; Termination of Lease and Immediate Recovery of All
Damages. Following an Event of a Default by Tenant, Landlord may terminate this
Lease effective immediately upon notice of termination to Tenant, and, in
addition to any other remedy Landlord may have, Landlord immediately may recover
from Tenant: (a) all Rent and other indebtedness due and unpaid hereunder;
(b) all Default Damages; and (c) an amount equal to the Rent provided for in
this Lease (which shall consist of the Rent at the annual rate payable at the
time, including the amount paid or payable by Tenant as Additional Rent
immediately preceding the termination of this Lease, as well as all projected
increases in such Rent, based on the Minimum Rent provided for in this Lease and
reasonably estimated Additional Rent, for all calendar years succeeding the
termination of this Lease) for the remainder of the Term, discounted at the rate
of four percent (4%) per annum, as liquidated damages. Such amount shall be
immediately due and payable. Tenant's liability for the foregoing amounts shall
survive any termination of this Lease.

 

10.4Cure of Default for Tenant's Account. If there is an uncured Event of
Default by Tenant, Landlord may cure the Event of Default for the account of
Tenant. If, in curing such Event of Default, Landlord pays any sum of money or
incurs any expense, such sum or expense so paid or incurred shall be reimbursed
by Tenant upon demand by Landlord, and, until paid, shall bear interest from the
date paid or advanced by Landlord at the rate provided in Section 10.9.

 

-16-

 

 

10.5Expenses and Attorneys' Fees. The non-prevailing party shall pay the
reasonable costs and expenses (including court costs and reasonable attorneys'
fees) incurred by the prevailing party in successfully enforcing or defending
any provision of this Lease against the non-prevailing party.

 

10.6Non-waiver. Any action taken by Landlord under this Article 10 shall not
operate as a waiver of any right that Landlord would otherwise have against
Tenant for Rent or otherwise, and Tenant shall remain responsible to Landlord
for any loss or damage suffered by Landlord by reason of an Event of Default.
Either party's failure to exercise any right under this Lease in the event of a
default by the other shall not prevent the non-defaulting party from thereafter
exercising such right for the same or any other default. The non-defaulting
party's rights and remedies hereunder are cumulative, and exercise by the
non-defaulting party of any of its rights in the event of a default by the other
shall not be deemed an election and shall not prevent the non-defaulting party
from thereafter resorting to any remedy available to it hereunder or by law for
the same or any other default.

 

10.7Default by Landlord; Notification by Tenant. Landlord shall in no event be
charged with default in the performance of any of its obligations hereunder
unless and until Landlord shall have failed to perform such obligations within
thirty (30) days after notice to Landlord by Tenant properly specifying wherein
Landlord has failed to perform any such obligations; provided that if the matter
that is the subject of the notice is of such a nature that the same cannot be
corrected within thirty (30) days, then no default shall be deemed to have
occurred if Landlord, before the expiration of the thirty (30) day period from
the date of giving of notice by Tenant, commences to correct any such default
and thereafter diligently prosecutes the same to completion. In no event shall
Tenant be entitled to withhold the payment of Rent or to offset any amounts
against Rent due as a result of Landlord's default. If Landlord shall fail to
perform any of its obligations under this Lease and if Tenant shall, as a
consequence thereof, recover a money judgment against Landlord, Tenant agrees
that it shall look solely to Landlord's right, title and interest in and to the
Real Estate and the Building and all proceeds therefrom for the collection of
such judgment; and Tenant further agrees that no other assets of Landlord shall
be subject to levy, execution or other process for the satisfaction of Tenant's
judgment and that Landlord shall not be liable for any deficiency. In the event
of a sale or other transfer of Landlord's interest in the Real Estate and the
Building (except a mortgage or other transfer as security for a debt), the
"Landlord" named in Part I (or, in the case of a subsequent transfer, the
transferor) shall, after the date of such transfer, be automatically released
from liability for the performance of any obligation occurring after the date of
such transfer, and the transferee shall be deemed to have assumed all of such
obligations.

 

10.8Application of Payments; Acceptance of Checks. Landlord shall have the right
to apply any payments made by Tenant to the satisfaction of any debt or
obligation of Tenant to Landlord according to Landlord's sole discretion and
regardless of the instructions of Tenant as to application of any such sum,
whether such instructions be endorsed upon Tenant's check or otherwise, unless
otherwise agreed by both parties in writing. The acceptance by Landlord of a
check or checks drawn by others than Tenant shall in no way affect Tenant's
liability hereunder nor shall it be deemed an approval of any assignment of this
Lease by Tenant.

 

10.9Interest as Additional Rent. Whenever in this Lease it is provided that a
payment not made by Tenant when due, or by a specified date, shall thereafter
bear interest, the rate of interest applicable in each such case from and after
such due date or specified date shall be 18% per annum, and all such interest
shall be deemed payable by Tenant as Rent under this Lease.

 

-17-

 

 

Article 11
DESTRUCTION OR CONDEMNATION

 

11.1Destruction; Option to Terminate. In the event of Complete Destruction of
the Leased Premises or Building, Landlord shall have the right to terminate this
Lease by giving Tenant notice of such election within forty-five (45) days after
the occurrence of the Complete Destruction, and this Lease shall terminate as of
fifteen (15) days after the date such notice is given; provided that Minimum
Rent and Additional Rent shall be abated as of the date of the Complete
Destruction. In the event Landlord does not elect to terminate this Lease
following a Complete Destruction of the Leased Premises, Landlord shall furnish
to Tenant within sixty (60) days following such Complete Destruction, an
estimate, as reasonably determined by Landlord's architect, of the time
necessary to complete the repair and restoration of the Leased Premises. If such
estimated period required for reconstruction is more than twelve (12) months
after the date of such Complete Destruction of the Leased Premises, Tenant may
terminate this Lease by providing notice of such termination to Landlord no
later than fifteen (15) days from the date Tenant receives Landlord's notice of
the estimated time required to restore the Leased Premises, which termination
shall be effective upon receipt of Tenant's notice. If neither Landlord nor
Tenant terminate this Lease pursuant to the foregoing provisions of this
Section 11.1, or in the event of a Partial Destruction of the Leased Premises or
the Building, Landlord, at its expense, shall promptly repair and restore the
Leased Premises and the Building to substantially the same condition it was in
prior to the Complete or Partial Destruction; provided that if a Complete or
Partial Destruction of the Leased Premises occurs during the last year of the
Term, then Landlord (or Tenant solely with respect to a Complete Destruction)
shall have the right to terminate this Lease by giving the other party notice of
such election within thirty (30) days after the occurrence of the Complete or
Partial Destruction, and this Lease shall terminate as of the date fifteen (15)
days after such notice is given.

 

11.2Destruction; Abatement of Rent. In the event of a Complete or Partial
Destruction of the Leased Premises, the Minimum Rent and Additional Rent, or a
fair and equitable portion thereof (based upon the proportion that the square
footage of unusable space bears to the total rentable square footage of the
Building), shall be abated until such time as the Leased Premises is repaired
and restored; provided that such Rent shall not be abated during any period that
Landlord provides Tenant with comparable alternative space. Landlord's
obligation to repair and restore includes the tenant finish work for which
Landlord is required to maintain insurance pursuant to Section 9.1, but does not
include personal property (including office equipment) or improvements installed
or owned by Tenant.

 

11.3Condemnation; Termination of Lease. If the entire Building or Real Estate,
or such portion thereof as will make the remainder unsuitable for the use
permitted by this Lease, is condemned by any legally constituted authority, or
if a conveyance or other acquisition in lieu of such condemnation is made, then
this Lease shall terminate as of the date possession is required by the
condemnor.

 

11.4Partial Condemnation; Repairs. In the event a portion of the Building or
Real Estate is so condemned or conveyed, but the remainder is suitable (or
through repair can be made suitable) for the use permitted by this Lease,
Landlord shall promptly make the necessary repairs and this Lease shall not
terminate.

 

11.5Compensation. All compensation paid in connection with any condemnation
shall belong to and be the sole property of the Landlord, except to the extent
of any specific award to the Tenant for the taking of any trade fixtures or
other tangible personal property or for moving expenses.

 

-18-

 

 

Article 12
ESTOPPEL CERTIFICATE, SUBORDINATION AND ATTORNMENT

 

12.1Estoppel Certificates. Tenant shall, within ten (10) days after any request
in writing from Landlord, execute, acknowledge and deliver to Landlord or any
person or entity designated by Landlord a statement in writing in the form of
Exhibit D attached hereto or such other form as may be reasonably required by
the Mortgagee, prospective purchaser or other party requesting such statement
certifying as to certain matters relating to this Lease, including, without
limitation the fact that this Lease is unmodified, in full force and effect, and
that there are no defenses or offsets thereto (or stating any modifications and
claimed defenses or offsets), and the dates to which the Rent has been paid.

 

12.2Default by Landlord; Copy of Notice to Mortgagee. Tenant agrees to give
Mortgagee, by registered mail, a copy of any notice of default served upon
Landlord, provided that prior to such notice of default Tenant has been notified
of the existence of such Mortgagee's mortgage and the address of such Mortgagee.
Tenant further agrees that if Landlord has failed to cure any such default
within the time provided by Section 10.7, then Mortgagee shall have an
additional thirty (30) days within which to cure such default, or if such
default cannot be cured within that time, then such additional time as may be
necessary to effect such cure if within such thirty (30) days Mortgagee has
commenced and is diligently pursuing the remedies necessary to cure such
default, including, without limitation commencement of foreclosure proceedings
if necessary to effect such cure.

 

12.3Subordination. This Lease is and shall be subordinate to all ground leases
and underlying leases and to the lien of any mortgage or mortgages, or the lien
resulting from any other method of financing or refinancing, now or hereafter
affecting such leases and/or Landlord's leasehold interest in the Real Estate
and/or the Building and to all advances made or hereafter to be made upon the
security thereof; provided, however, that any such instrument shall recognize
Tenant's right of non-disturbance so long as Tenant is not in default under this
Lease. No instrument or act on the part of Tenant shall be necessary to
effectuate the subordination provided for herein, but Tenant shall,
nevertheless, execute and deliver such further instruments not inconsistent with
the terms hereof subordinating this Lease to any such leases or mortgages as may
be requested by any such landlord or mortgagee. Upon request by Landlord at any
time, Tenant shall execute and deliver, within ten (10) days after such request,
to any Mortgagee an agreement consistent with this Section 12.3 as may be
reasonably requested by such Mortgagee.

 

12.4Attornment. In the event any proceedings are brought for the foreclosure of
any mortgage covering Landlord's leasehold interest in the Real Estate or the
Building, Tenant shall attorn to the purchaser upon any sale resulting, directly
or indirectly, from such proceedings and recognize such purchaser as the
Landlord under this Lease.

 

Article 13
MISCELLANEOUS PROVISIONS

 

13.1Governing Law. This Lease shall be governed by the laws of the State of
Indiana.

 

13.2Interpretation. The captions and article and section numbers appearing in
this Lease are for convenience of reference only; they shall not be considered a
part of this Lease, nor shall they modify, amend or in any way affect the
interpretation of its provisions. This Lease contains the entire agreement
between the parties and shall not be modified in any manner except by an
instrument in writing executed by the parties hereto. When applicable, use of
the singular form of any word shall mean or apply to the plural and the neuter
form shall mean or apply to the feminine or masculine.

 

-19-

 

 

13.3Severability. If any term or provision of this Lease shall be invalid or
unenforceable, the remainder of this Lease nevertheless shall be valid and
enforceable to the fullest extent permitted by law.

 

13.4Notices. All notices, payments and demands that may or are required to be
given by either party to the other hereunder shall be in writing and shall be
deemed to be given when mailed by United States mail (certified or registered
mail in the case of notices and demands), postage prepaid or sent by over-night
commercial courier, delivery guaranteed, addressed to Tenant at Tenant's Notice
Address or addressed to Landlord at Landlord's Notice Address. Any party may
change its Notice Address from time to time by notice given as provided above.

 

13.5Brokers. Tenant and Landlord represent and warrant that they have not dealt
with any broker or similar person in connection with this Lease and/or the
leasing of the Leased Premises. Each party shall indemnify the other from any
liability for compensation payable to any broker or similar person claiming to
have dealt with Tenant or Landlord, as the case may be, in connection with this
Lease and/or the leasing of the Leased Premises.

 

13.6Quiet Enjoyment. So long as no Event of Default currently exists, Tenant at
all times during the Term shall have the peaceable and quiet enjoyment of
possession of the Leased Premises without hindrance from Landlord or any parties
lawfully claiming under Landlord, subject, however, to any ground lease,
underlying lease, or mortgage or similar lien to which this Lease is subordinate
and to the rights of any landlord or mortgagee (as applicable) thereunder.

 

13.7Access. Landlord reserves the right to enter the Leased Premises in any
emergency and at any and all reasonable times, and to inspect the same, and, as
reasonably deemed necessary by Landlord, to alter, improve or repair the Leased
Premises, the Building or the Real Estate on which the Building is located,
without abatement of Rent; provided that, so long as no emergency exists,
Landlord shall use commercially reasonable efforts to avoid materially
interfering with the conduct of Tenant's business in the Leased Premises.
Subject to the above, Tenant hereby waives as against Landlord: (a) any claim
for damage for any injury or inconvenience to or interference with Tenant's
business; (b) any loss of occupancy or quiet enjoyment of the Leased Premises;
and (c) and any other loss occasioned; in any case as a result of Landlord's
entry upon the Leased Premises pursuant to the terms and conditions of this
Section.

 

13.8Hazardous Substances.

 

(a)Notwithstanding anything to the contrary set forth herein, Tenant shall not:
(i) use or permit the use of the Leased Premises for the treatment or disposal
of any Hazardous Substances; or (ii) store or use or permit the storage or use
of any Hazardous Substance on the Leased Premises, except for such storage and
usage of those types and minimal amounts of Hazardous Substances, as are
ordinary, customary and necessary for the operations permitted under this Lease
and stored and/or used in strict conformity with all applicable Environmental
Laws; provided that Tenant or any other occupants of the Leased Premises shall
not stockpile Hazardous Substances or otherwise store more Hazardous Substances
on the Leased Premises than are ordinary, customary and necessary to conduct
with reasonable dispatch the operations permitted under this Lease. All storage,
usage, and transportation of Hazardous Substances shall be conducted in
compliance with the Laws and Rules, and Tenant shall take all necessary and
appropriate safety precautions in connection with such storage, usage, and
transportation.

 

-20-

 

 

(b)Tenant agrees to indemnify and hold harmless Landlord, and any party
affiliated with Landlord, from and against any and all claims, judgments,
liabilities, losses, costs, and expenses (including, without limitation,
reasonable attorneys' fees and court costs) arising from, or in connection with:
(i) any treatment, disposal, storage or usage of any Hazardous Substances in,
on, or about the Leased Premises; or (ii) any transportation of any Hazardous
Substances to or from the Leased Premises, whether or not such storage or usage
constitutes a failure of Tenant fully to observe or perform its obligations
under this Section or fully to comply with or observe the limitations and
restrictions under this Section. The claims, judgments, liabilities, losses,
costs, and expenses from and against which Tenant has agreed to indemnify and
hold harmless Landlord, and any party affiliated with Landlord, under this
Section shall include (without limitation) the following: (i) any obligation or
liability of Tenant or Landlord under any Law to remove any Hazardous Substance
or contaminated soil or groundwater, from the Leased Premises, the Building or
the Real Estate, "clean up" any contamination of the soil or the groundwater in,
on, or under the Building or the Real Estate, or perform any remediation of or
for the Leased Premises, the Building or the Real Estate; (ii) all charges,
fines, or penalties imposed by governmental authority or under any Law governing
Hazardous Substances; and (iii) all claims by, and liabilities to, any third
party.

 

13.9Tenant's Options. In no event shall Tenant be entitled to exercise any
option under this Lease, including, without limitation, an option to expand or
contract the Leased Premises or an option to extend the Term, to the extent
expressly provided for herein, in the event that as of the date of the notice of
Tenant's exercise of such option or as of the date such option would otherwise
take effect, an Event of Default exists.

 

13.10Successors and Assigns. The provisions of this Lease shall apply to, bind
and inure to the benefit of Landlord and Tenant and, subject to the limitations
in Article 8, their respective successors and assigns.

 

13.11Waiver of Trial by Jury. LANDLORD AND TENANT EXPRESSLY AND KNOWINGLY WAIVE
AND RELEASE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTERS ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT'S USE OR OCCUPANCY OF THE
LEASED PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE.

 

13.12No Offer. The submission of this document is neither an offer to lease the
Leased Premises nor an agreement by Landlord to reserve the Leased Premises for
any Tenant. Landlord will not be bound to Tenant until Tenant has duly executed
and delivered duplicate originals of this Lease to Landlord and Landlord has
duly executed and delivered one (1) of those duplicate originals to Tenant.

 

-21-

 

 

13.13Compliance with Law; Regulatory Changes. It is the parties' intent to
comply strictly with all applicable Laws, including without limitation, Indiana
State statutes, case laws, regulations or general instructions, in connection
with this Lease. In the event there shall be a change in the Indiana State
statutes, case laws, regulations or general instructions, the interpretation of
any of the foregoing, the adoption of new federal or Indiana State legislation,
any of which are reasonably likely to materially and adversely affect the manner
in which either party may perform or be compensated for under this Lease or
which shall make this Lease unlawful, the parties shall immediately enter into
good faith negotiations regarding an arrangement or basis for compensation for
the use of the Leased Premises furnished pursuant to this Lease that complies
with the law, regulation, or policy and that approximates as closely as possible
the economic position of the parties prior to the change. In addition, the
parties hereto have negotiated and prepared the terms of this Lease in good
faith with the intent that each and every one of the terms, covenants and
conditions herein be binding upon and inure to the benefit of the respective
parties. Accordingly, if any one (1) or more of the terms, provisions, promises,
covenants or conditions of this Lease or the application thereof to any person
or circumstance shall be adjudged to any extent invalid, unenforceable, void or
voidable for any reason whatsoever by a court of competent jurisdiction or an
arbitration tribunal, such provision shall be as narrowly construed as possible,
and each and all of the remaining terms, provisions, promises, covenants and
conditions of this Lease or their application to other persons or circumstances
shall not be affected thereby and shall be valid and enforceable to the fullest
extent permitted by law. To the extent this Lease is in violation of applicable
law, then the parties agree to negotiate in good faith to amend this Lease, to
the extent possible consistent with its purposes, to conform to law.

 

13.14OFAC Compliance. Subject to paragraph (d) below, Landlord and Tenant (each
a "Party") each represents and warrants to the other that (a) it and each person
or entity owning an interest in it is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury ("OFAC") and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the "List"), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation or Executive Order of the President of the
United States, (b) none of the funds or other assets of such Party constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person (as hereinafter defined), (c) no Embargoed Person has any interest of any
nature whatsoever in such Party (whether directly or indirectly), (d) none of
the funds of Tenant have been derived from any unlawful activity with the result
that the investment in Tenant is prohibited by law or that the Lease is in
violation of law, (e) none of the funds of Landlord have been derived from any
unlawful activity with the result that the investment in the Leased Premises is
prohibited by law or that the Lease is in violation of law, and (f) each Party
has implemented procedures, and will consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times. The term "Embargoed Person" means any person,, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law.

 

(a)         Subject to paragraph (d) below, Tenant covenants and agrees (a) to
comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this paragraph or the
preceding paragraph are no longer true or have been breached or if Tenant has a
reasonable basis to believe that they may no longer be true or have been
breached, and (c) not to use funds from any "Prohibited Person" (as such term is
defined in the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease.

 

-22-

 

 

Landlord covenants and agrees (a) to comply with all with all requirements of
law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Tenant in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Landlord has a reasonable basis to believe that they may no longer be true or
have been breached, and (c) not to use funds from any "Prohibited Person" as
such term is defined in the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) to make any payment due to Tenant under the Lease.

 

(b)         Each Party hereby acknowledges and agrees that such Party's
inclusion on the List at any time during the Term shall be a material default of
the Lease. Notwithstanding anything herein to the contrary, neither Party shall
knowingly permit the Leased Premises or any portion thereof to be used or
occupied by any person or entity on the List or by any Embargoed Person (on a
permanent, temporary or transient basis), and any such use or occupancy of the
Leased Premises by any such person or entity shall be a material default of the
Lease notwithstanding that such use was not known by such Party.

 

(c)         This section entitled OFAC Compliance shall not apply to any person
or entity to the extent that such person's or entity's interest in the Landlord
or Tenant, as the case may be, is through a U.S. Publicly-Traded Entity. As used
in this Agreement, "U.S. Publicly-Traded Entity" means a Person (other than an
individual) whose securities are listed on a national securities exchange, or
quoted on an automated quotation system, in the United States, or a wholly-owned
subsidiary of such a person.

 

[Remainder of this page is intentionally left blank. Signature page(s) to
follow.]

 

-23-

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

  LANDLORD:       FIRST INTERNET BANCORP       By: /s/David Becker     David
Becker, Chief Executive Officer       TENANT:   FIRST INTERNET BANK OF INDIANA  
    By: /s/C. Charles Perfetti     C. Charles Perfetti, Senior Vice President

 

-24-

 

 

LIST OF EXHIBITS

 

Exhibit A-1Real Estate

 

Exhibit A-2Depiction of Leased Premises

 

Exhibit BTenant Improvement Workletter Agreement

 

Exhibit CLetter Agreement

 

Exhibit DTenant Estoppel Certificate

 

Schedule IMinimum Rent Schedule

 

-25-

 

 

EXHIBIT A

 

REAL ESTATE

 

Part of the Northwest Quarter of Section 6, Township 17 North, Range 5 East in
Delaware Township, Hamilton County, Indiana, more particularly described as
follows:

 

Commencing at the Southwest corner of the Southwest Quarter of Section 6,
Township 17 North, Range 5 East; thence North 00 degrees 04 minutes 40 seconds
West (assumed bearing) on the West line of said Southwest Quarter 83.82 feet,
original Government Survey, (84.97 feet, measured) to the Southeast corner of
the Southeast Quarter of Section 1, Township 17 North, Range 4 East; thence
North 00 degrees 00 minutes 08 seconds East on the West line of said Southwest
Quarter 1734.21 feet to a point which is 1819.18 feet Northerly of the Southwest
corner of the Southwest Quarter and also being the Northwest corner of real
estate described in Warranty Deed recorded in Deed Record 360, page 285 in the
Office of the Recorder of Hamilton County, Indiana; thence South 88 degrees 59
minutes 52 seconds East on the North line of said real estate 73.51 feet; thence
North 00 degrees 00 minutes 08 seconds East parallel with said West line 262.94
feet to the Southwest corner of real estate described in Instrument Number
8907678 in the Office of the Recorder of Hamilton County, Indiana; thence
following the perimeter of said real estate the following 5 courses: 1) North 00
degrees 00 minutes 08 seconds East parallel with said West line 75.61 feet to a
point on a non-tangent curve, the radius point of which lies 673.00 feet South
68 degrees 34 minutes 28 seconds East of said point; 2) Northeasterly, curving
to the right on said curve, an arc distance of 118.86 feet to the point of
tangency of said curve; 3) North 31 degrees 32 minutes 41 seconds East tangent
with said curve 221.57 feet; 4) South 89 degrees 06 minutes 27 seconds East
parallel with the South line of the Southwest Quarter 947.18 feet; 5) North 00
degrees 00 minutes 08 seconds East parallel with the West line of said Southwest
Quarter 199.77 feet to the South line of the Northwest Quarter, said point being
a Northwest corner of said real estate described in said Instrument Number
8907678 and also being the POINT OF BEGINNING of this description; thence North
88 degrees 33 minutes 56 seconds West along the South line of the Northwest
Quarter 49.06 feet to the edge of water of an existing lake; thence following
said edge of water the following 11 courses: 1) North 06 degrees 14 minutes 34
seconds East 48.44 feet; 2) North 01 degree 19 minutes 09 seconds West 165.91
feet; 3) North 04 degrees 29 minutes 12 seconds West 97.73 feet; 4) North 01
degree 20 minutes 05 seconds East 57.82 feet; 5) North 04 degrees 20 minutes 34
seconds West 52.09 feet; 6) North 03 degrees 14 minutes 54 seconds East 148.47
feet; 7) North 01 degree 07 minutes 09 seconds West 91.23 feet; 8) North 03
degrees 05 minutes 41 seconds West 134.46 feet; 9) North 25 degrees 17 minutes
52 seconds West 27.34 feet; 10) North 63 degrees 04 minutes 56 seconds West
90.23 feet; 11) North 87 degrees 11 minutes 22 seconds West 70.67 feet; thence
departing said edge of water and running North 88 degrees 33 minutes 56 seconds
West parallel to said South line of the Northwest Quarter 154.21 feet to the
existing Southeast back of curb of USA Parkway; thence following said back of
curb the following 10 courses: 1) an arc distance of 367.77 feet Northeasterly
and Easterly along a curve to the right having a central angle of 49 degrees 10
minutes 32 seconds and a radius of 428.50 feet (said curve being subtended by a
long chord bearing North 58 degrees 09 minutes 11 seconds East a distance of
356.59 feet); 2) an arc distance of 489.68 feet Easterly and Southeasterly along
a curve to the right having a central angle of 65 degrees 21 minutes 51 seconds
and a radius of 429.23 feet (said curve being subtended by a long chord bearing
South 64 degrees 45 minutes 20 seconds East a distance of 463.55 feet); 3) an
arc distance of 261.41 feet Southeasterly and Southerly along a curve to the
right having a central angle of 34 degrees 39 minutes 52 seconds and a radius of
432.08 feet (said curve being subtended by a long chord bearing South 14 degrees
42 minutes 57 seconds East a distance of 257.44 feet); 4) South 03 degrees 28
minutes 30 seconds West 90.39 feet; 5) an arc distance of 113.42 feet Southerly
along a curve to the left having a central angle of 13 degrees 04 minutes 24
seconds and a radius of 497.08 feet (said curve being subtended by a long chord
bearing South 01 degree 31 minutes 51 seconds East a distance of 113.17 feet);
6) an arc distance of 106.00 feet Southerly along a curve to the left having a
central angle of 12 degrees 15 minutes 23 seconds and a radius of 495.53 feet
(said curve being subtended by a long chord bearing South 15 degrees 27 minutes
01 seconds East a distance of 105.80 feet); 7) an arc distance of 161.92 feet
Southerly and Southeasterly along a curve to the left having a central angle of
21 degrees 58 minutes 50 seconds and a radius of 422.08 feet (said curve being
subtended by a long chord bearing South 33 degrees 05 minutes 29 seconds East a
distance of 160.93 feet); 8) South 43 degrees 37 minutes 00 seconds East 34.58
feet; 9) an arc distance of 80.49 feet Southeasterly and Southerly along a curve
to the right having a central angle of 77 degrees 00 minutes 43 seconds and a
radius of 59.88 feet (said curve being subtended by a long chord bearing South
05 degrees 31 minutes 49 seconds East a distance of 74.57 feet); 10) an arc
distance of 86.87 feet Southerly along a curve to the left having a central
angle of 31 degrees 12 minutes 22 seconds and a radius of 159.49 feet (said
curve being subtended by a long chord bearing South 09 degrees 18 minutes 14
seconds West a distance of 85.80 feet) to the point at which the said back of
curb of USA Parkway meets the South line of the Northwest Quarter of said
Section; thence departing said back of curb and running North 88 degrees 33
minutes 56 seconds West along said South line 15.59 feet to the Northeast corner
of aforementioned real estate described in said Instrument Number 8907678;
thence continuing North 88 degrees 33 minutes 56 seconds West along said South
line of the Northwest Quarter and the North line of said real estate described
in Instrument Number 8907678 a distance of 527.58 feet to the POINT OF
BEGINNING.

 

Exhibit A-1, Page 1

 

 

EXHIBIT B

 

TENANT IMPROVEMENT WORKLETTER AGREEMENT

 

Re:Tenant Improvement Workletter Agreement for the Building located at 11201 USA
Parkway, Fishers, Indiana.

 

Tenant: First Internet Bank of Indiana

 

Landlord: First Internet Bancorp

 

Tenant and Landlord are executing simultaneously with this Tenant Improvement
Workletter Agreement (the "Workletter Agreement") a lease ("Lease"), covering
the space referred to above, as more particularly described in the Lease
("Leased Premises"). All terms used herein with initial capital letters and not
otherwise defined herein shall have the same meaning as in the Lease.

 

To induce Tenant to enter into the Lease and in consideration of the covenants
hereinafter contained, Landlord and Tenant mutually agree as follows:

 

1.Landlord shall, at its cost and expense and subject to and in accordance with
the provisions of this Workletter Agreement, perform the following work in the
Leased Premises, which work shall hereinafter be referred to as the "Work."

 

a.See the 11201 USA Parkway Scope Letter dated March 6, 2013 attached hereto;

 

b.___________________________________________________;

 

c.___________________________________________________;

 

d.___________________________________________________; and

 

e.___________________________________________________.

 

2.Changes in the Work may be made, without invalidating any part of the Lease or
this Workletter Agreement, by written agreement between Landlord and Tenant
hereinafter referred to as a "Change Order." Each Change Order shall be prepared
by Landlord and signed by both Tenant and Landlord stating their agreement upon
all of the following:

 

a.The scope of the change in the Work;

 

b.Any increase or decrease in the cost of the Work as a result of the change;
and

 

c.The manner in which the increase or decrease in the cost of the Work as a
result of the change will be paid or credited (as applicable).

 

In no event shall any change be permitted without an executed Change Order.

 

3.Prior to Tenant's occupancy of the Leased Premises, Tenant shall identify any
Punch List Items and provide Landlord with a complete list of such Punch List
Items as part of the Letter Agreement in the form of Exhibit C to the Lease.

 

Exhibit B, Page 1

 

 

4.All materials and installations constructed for Tenant within the Leased
Premises pursuant to this Workletter Agreement shall become the property of the
Landlord upon installation. No refund, credit or removal of said items shall be
permitted at the termination of the Lease, except for the removal of those items
or improvements which Landlord requires Tenant to remove at the expiration or
earlier termination of the Lease pursuant to Section 3.2 of the Lease.

 

5.It is acknowledged that the Lease provides for the Commencement Date to occur
when Landlord has "substantially completed" the Work to be performed by Landlord
as set forth in Paragraph 3 above; provided, however, that if Landlord shall be
delayed in substantially completing the Work as a result of the following
("Tenant Delays"):

 

a.Tenant's failure to cooperate with Landlord to facilitate final approval of
any plans for the work; or

 

b.Tenant's request for changes in the Work that delay the completion of the
Work;

 

Tenant's obligation to pay Minimum Rent and Additional Rent shall commence as of
such earlier date, as reasonably determined by Landlord, on which the Leased
Premises would have been substantially completed but for such Tenant Delays.

 

6.No part of the Leased Premises shall be deemed unavailable for occupancy by
Tenant, nor shall any work which Landlord is obligated to perform in such part
of the Leased Premises be deemed incomplete for the purpose of the obligation to
pay Minimum Rent and Additional Rent, solely due to the non-completion of
details of construction, decoration or mechanical adjustments which are minor in
character and the non-completion of which does not materially interfere with the
Tenant's use of the Leased Premises ("Punch List Items").

 

7.Tenant is responsible for all costs related to the repair and maintenance of
any additional HVAC systems, appliances and equipment which are installed to
meet Tenant's specific requirements. Tenant shall purchase a service contract
for such equipment so that the equipment is covered by such service contract
each year of the term of the Lease.

 

[Remainder of this page is intentionally left blank. Signature page(s) to
follow.]

 

Exhibit B, Page 2

 

 

This Workletter Agreement constitutes all of Landlord's agreement with Tenant
with respect to the work to be performed by Landlord on Tenant's behalf in the
Leased Premises, and no additional agreements or obligations shall be effective
unless signed by both Landlord and Tenant.

 

LANDLORD:   TENANT:       FIRST INTERNET BANCORP   FIRST INTERNET BANK OF
INDIANA       By:     By:     David Becker, Chief Executive Officer     C.
Charles Perfetti, Senior Vice President

 

Schedule I, Page 1

 

 

SCHEDULE 1

 

Minimum Rent Schedule

  

Period:  Minimum Rent Per
Square Foot   Minimum Annual Rent   Minimum Monthly Rent  The Term  $18.50  
$282,199.00   $23,516.58 

 

Schedule I, Page 1

 

 

EXHIBIT C

 

LETTER AGREEMENT

 

THIS AGREEMENT is made as of the ______ day of _______________, 2013, between
FIRST INTERNET BANCORP (hereinafter referred to as "Landlord"), and FIRST
INTERNET BANK OF INDIANA (hereinafter referred to as "Tenant").

 

WHEREAS, by that certain Office Lease (hereinafter called "Lease") made as of
March ___, 2013, Landlord leased to Tenant certain premises (the "Leased
Premises") known as Suite ____, in the Building located at 11201 USA Parkway,
Fishers, Indiana, for an initial term of five (5) years, unless sooner
terminated or extended as provided therein; and

 

WHEREAS, Landlord and Tenant now desire to set forth the Commencement Date and
Expiration Date (as those terms are defined in the Lease) of the term of the
Lease, and to acknowledge Tenant's acceptance of the Leased Premises.

 

NOW, THEREFORE, Landlord and Tenant do hereby agree as follows:

 

1.The Leased Premises has been substantially completed in accordance with the
terms of the Lease, excepting only: __________________________________________.

 

2.Tenant has accepted possession of the Leased Premises.

 

3.The term of the Lease commenced on ___________, 2013, and shall expire on
__________, 20__, unless sooner terminated or extended as provided therein. All
references in the Lease to the Commencement Date and Expiration Date shall mean
the respective dates of commencement and expiration of the term of the Lease set
forth in the preceding sentence.

 

4.Except as hereby amended, the Lease shall continue in full force and effect.

 

5.This Agreement shall be binding on the parties hereto, their heirs, executors,
successors and assigns.

 

[Remainder of this page is intentionally left blank. Signature page(s) to
follow.]

 

Exhibit C, Page 1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the day and year first above written.

 

LANDLORD:   TENANT:       FIRST INTERNET BANCORP   FIRST INTERNET BANK OF
INDIANA       By:     By:     David Becker, Chief Executive Officer     C.
Charles Perfetti, Senior Vice President

 

Exhibit C, Page 2

 

 

EXHIBIT D

 

TENANT ESTOPPEL CERTIFICATE

 

TO: __________________________________

 

1.The undersigned is the tenant under that certain Lease dated ________________,
20__, by and between
                                                                                       ,
as landlord ("Landlord"), and
                                                                , as tenant (the
"Lease"), covering those certain premises commonly known as the
                     Building located at
                                                                ,
__________________, Indiana (the "Leased Premises").

 

2.The Lease is the only Lease or agreement between the undersigned and Landlord
affecting the Leased Premises and has not been modified, changed, altered or
amended in any respect (except as indicated following this sentence). If none,
state "none."

 

3.The undersigned has made no agreements with Landlord or its agents or
employees concerning free rent, partial rent, rebate of rental payments or any
other type of rental concession (except as indicated following this sentence).
If none, state "none."

 

4.The undersigned has accepted and now occupies the Leased Premises. The Lease
term began ___________________, 20__, and rent has been paid to and including
___________________, 20__ in conformity with the Lease. No rent has been prepaid
for more than one (1) month. The Minimum Rent being paid pursuant to the Lease
is ______________ ($_________) per month. If the tenant's interest under the
Lease has been assigned, or all or any portion of the Leased Premises is sublet,
or any interest in the Lease or the Leased Premises has otherwise been
transferred, the undersigned shall provide a copy of such assignment, sublease,
or transfer document upon request.

 

5.All alterations, improvements, additions, build-outs, or construction required
to be performed by Landlord under the Lease have been completed.

 

6.Except as specifically provided in the Lease, the undersigned does not have,
(i) any option to extend the term of the Lease, or (ii) any right of first
refusal, right of first opportunity or similar right to lease any additional
space in the building in which the Leased Premises is located.

 

7.The Lease does not contain, and the undersigned does not have, any outstanding
options or rights of first refusal to purchase the Leased Premises or any part
thereof or all or any part of the real property of which the Leased Premises is
a part.

 

8.No actions, whether voluntary or otherwise, are pending against the
undersigned under the bankruptcy laws of the United States or any State thereof.

 

9.The Lease is in full force and effect, and the undersigned currently has no
valid defenses, counterclaims, off-sets, credits, deductions in rent, or claims
against the enforcement of any of the agreements, terms, or conditions of the
Lease.

 

10.The person executing this Tenant Estoppel Certificate on behalf of the
undersigned represents that he/she is duly authorized to execute the same on
behalf of such party.

 

Exhibit D, Page 1

 

 

Dated this ________ day of __________________ , 20__.

 

  TENANT:                           By:     Printed:     Title:  

 



Exhibit D, Page 2

 

 

